OFFICE   OF THE ATTORNEY      GENERAL       OF TEXAS
                        AUSTIN




Mr.L. 1. Qeren
countyAttorney
tlneetene Deunty
iheae*lt,   TMa8

Bear slrr




                                           e very    able   brief
                                         8 b een
                                               o fl*a l8ta nIe

                                 etter   a,0   fellowt

                                 n ‘the oolinty     oourt   er




           5,Tt aha  bo wJlawrul for any paWSOB, r1riE
      or oorporation, private or mranicijsalto pollute
      eny mtter course or other publla body or water,
      by throwIn& rpaetin~~ord4porfting, or oanoiag
      to be thrown, east or depealted  any 0rud8 pstm-
      lsne, oil OT other like subatanao timrein,  or to
      pollute any water course, or other publls bo&y
Mr. L. L. Gervn, Maroh 90, 1959, Pago g


     of water, from ahloh vatar is taken for the
     we of farm live stook, drlnklng and domartia
     purposes, in tha State of Tsxaa, by the dls-
     charge, dlrsotly or lndiraotly, of any rswaga
     or unolaan water or unolean Or polluting mat-
     ter or thing therein or in auoh proximity
     thereto as thrrtit vi11 probably raaoh and
     pollute the water of suoh water course or
     other pub110 body of water iron whioh water
     is taken, ror the umsm~of farm live #took,
     drinking and domsstia purpoaaa; provided, hov-
     erer, that the proririonr of this bill shall
     notaffsot any nuntoipal oorporatlon altuated
     on tide raters; that i# to gay, uhars the tid.
     abbs snd ?las in SUO~ water 6OIWasi prsvlded,
     h&waver, that no ofty looatod on, tida water
     8hall dlsaharga or permit to bs disohargod
     #everago, oil or any other sfflusnts into pub-
     110 tlds vaterm of thfr Pltatewhen euoh die
     ohargs will bsooms a mena    to or andangsrs
     the oyoter bads or Ziah life ia suoh uater8,
     or whsa suoh disaharga beoamu a msnaoa to
     the bathing plaoed in 8uah watara; and pro-
     vided further that  drain ditahas, vhers warts
     011 find8 its way into water dour808 or publla
     bodies of vater, ohall bo @quipped 81th trap8
     of sufriolsnt oapaoitr to armat   ths flew of
     Oil.   In 80 Snr a8 oonoarnn the pr0teotlon of
     fish and oysty,    the Mama, Fllrhand Oyster
     ColamisPioner, or his deputies, may hato jurir-
     diotion in the sixforosmantof this ehaptor.
     A violation of any of the prmlalons of thl#
     ohaptsr shall bs punished by a fins of not
     less than ens hundred dollars and not more
     than one thousand dollara. When ths offsnsa
     shsll have been aommltted by a~firm, partnsr-
     ship or aasooiation, eaoh mombar thereof who
     has knowlsdgs of the QOfAViS8iOn Of auoh Of-
     fense, shall be hold guilty, When,omitted
     by a private oorporatloa, tha offioers aad
     membersof the bcnrd of dirsstora, having
     knowledge of the oozem~rrfonof such orfmnaa,
     shsll each ba deemed guilty; aad vhen by a
     munialpal oorporatlon the mayor and sash awnbar
Mr. L. L. Germ,   Karoh 30, 19X7, Page S


    ol ttm boerd of aldermen or co:mis8fon, having
    knowledge of the ocmmleelon of euch offense,
    as the case may be, shall be held guilty as
    rspraeentatives of the munloipality; and aaoh
    person do indioated a8 above shall be subjeot
    to the punie!wmnt provided herelnbefore; pro-
    vided, however, that the payment of the fine by
    one of the persons so named ahall be n aetis-
    faotion of the penalty aa against his assooiat6a
    for the orfanse for whioh ho may hove been oon-
    vfoted. Eaoh day auoh pollution is knonlngly
    oaussd or permitted shall oonstltute a separate
    offense; provided, the grorlsions of this artl-
    ale ehall not apply to any plaae or pramisss of
    sanufecturfng plants whose afilaente aontain
    no organio matter that will putrify, or any
    poisonous oompounds, or any baoterla dangerour
    to publfo health or deatruotlve of the ?ish
    life of streams or other pub110 bodies of
    water.
         L-Offlus :t Cam, Fish and Oyster Corn-
    miesionor was aboliehed and powera, duties
    and ?uno!lons transferred to Game, Fish and
    Oyster Ccmml8a~loa. se. Art101e 978?, post.'
          Arttole 949 of tho aode of Criminal Proasdure
providers:
          honey oolleated by an officer upon
     reoognissanoea,bail bond8 and other obliga-
     tiooa rsoovared upon in the noms o? the State
     under any provi8ion a? this Code, and all
     tinea, forieltures, judgment6 and jury feef~,
     collcoted under any provision o? thfs Sods,
     shall forthwith ba,paid over by the ofiioers
     oolleoting the name to the oounty treasurer
     of the proper Bounty, arter first deduoting
     therefrom the ls$al fee8 and ooamissfons ?or
     collecting the same.*
          Article 912 o? the Panel Code made! a8 follorst
            *It shall be the duty of any juatioa Of
     the pesos, olerk of any oourt, or any other
     of-ricer of thisState, r6osiring any rins or
BBr. L. L. Germ,   Maruh 30,   1939,   Page   4



     penalty imposed by any oourt for violation
     of nny of the laws of this State, pertainin?
     tc the protectl~a and conservation of wild
     birds, wild fowl, wild animals, fish, oysters,
     and other wild life, within ten days from and
     after thr;reaelpt or oolleotlon of suohilno
     or penalty, to remit same to the Gome, Piah
     ana Oyster Commiseion at huetin, givinfl aooket
     number af oasc, name of person flr,ed,and
     section or erticle of the law under whioh oonvlo-
     tlon was scoured, when suoh laws are required
     to be enfo>-tedby the Game, Fish ant,Oyeter
     Comlission."
          Artiole 4085, Retieed Civil Statutes, real8
*a iollws:
          *Of all finss oolleated for infraotlon
     of the fish and oyster law8, ten per oent
     shall go to the proseouting attorney, and
     the residue thereof ehall go to the general
     fund of this State. All funds aolleated
     by deputy aosuaisslonsroalong the ooast for
     register aertlfio*tee, 11oen8e8, and rents for
     Locating private oyster beda, and such other
     charges relating to the fish and oyster laws
     as may be presoribed, shall be by suah depu-
     ties paid over weekly to the Covmissloner,
     who Inturn ahall deposit the same monthly
     in the state Treasury to the credit of the
     general revenue fund.*
          A oopy of the original informatiou whioh la
attached to your inquiry contains three counts, all
baaed upon various portions of krtiole 698 of the
Penal zoae. The first oount aharges generally the
pewtion of the 3avasota Eliverby aesting, etc.,
polluting matters therein. The seoond oount chargea
a pollution of the Savasota River and further alleger
that 8ome river weter was then and there taken for the
use of farm live etock and for drinking and domeetlo
purposes and the thtmd oount ahergee the failure of
defendant to equip end maintain his drain ditohes with
proper traps. There is no allegation in the information
that the alleged pollution was harmful to aquatio life
or marine organisms. \Vedo not find any allegatlon whloh
Mr. L. L. Ceren, Maroh,SO, 1939, Page S


we oan oonstrue as an infraation of the Game and Oyster
Laws or any OS the laws of this state pertaining to the
protection and conservation OS wild birda, wild fowl,
wild animals, fish, oysters anG other wild life.
          :re think that the provisions of’Artiole 698,
Fenal Code, tyivingto the Came, Fish ana Oyster Commission
juriadlotlon in the enioroement of this chapter insofar
ae it oonoerns the proteation oS Sleh and oysters, by
inference, denies to that department juriedlotlon in the
enlorcsment of that ohapter ineofar as it does not oon-
oern the protection OS fish and oysters.
          krtiale 949, Code of Criminal Proaedum, lp r a ,
la the general law laid down by the Legislature oorering
the dispoeltion OS Sines oolleotsd by an oifloer and
should be followed in the absuuos of any statutes pertln-
ent to the proseaution &n question. Wo have been uuablo
to find any statutes under whioh the Commission is mak-
ing Its olaim for 90$ of the Sines now in your oustody.
We oonalude that euch claim la based upon Artiole 4025,
Revised Civil Statutes of Texae, Artlole 9s-tof the
Penal Code and Artiale 698a of the Penal Code.
          Artiole 698e ot the Penal Code provldee for the
remission OS fines aolleoted thereunder to the Commission.
This Article is separate and distinot from Artiole 699
of the Penal Code and differs materially therefrom in the
orlminal acts it seeks to prohibit. We are of the ogin-
ion that the provisions in Art.1019098a providing for the
remission oSfines Lmpoaed for vlolatione of that act
to the Game , Pish and Oyster Comalsaion has no applloa-
tion to Si!leaimposed for violations of Artiole 698 OS
the Penal Code.
          Aftor an examination of Artiale 698 of the
Penal Code, we find that t3ia statute sets forth and de-
Sims several different criminal offenses and find only
one provision whioh oan be oonetrued as a fish and
oyeter law or provision pertaining to the proteotlon
and oonaerveticn o:fwild birda, wild fowl, wild ahiaals,
fish, oysters and other wild life. Thut provision is:
          "That no oity located on the tide water
Er. I..L. Germ,   ?Aareh30, 1939, Page 6


       shall discharge or permit to be disoharged
       sewerage, oil or any other effluents Into
       pub110 tide water8 of this Stats when suah
       discharge will become a menaoe to or on&an-
       pars the otster beds or fish life in suoh
       waters....C
           The infomatlon does not expressly or by In-
 ference charge e vlolatfon of the above quoted provi-
 81cr.*
      :
           ln view of the foregoing statutes, you are
 respeotfully advised that it la the opinion of this
 Department that money oolleeted as fines &a' oaaea pro-
 aeouted under krtiole 698 of the Penal Cede should be
 deposited with the County Treaeurer In the county *hera
 auoh oaaea are tried after deduotlon of the legal faa8
 and ooncnIesIonsellowad foroolleoting the aama and
 that the &me, Fish and Oyster ComsAesIon Is not an-
 tltled to sny part of suoh fines exoept in aasea when
 there Is a viol&Ion of the Wee and Fish Lawe and the
 oomplaint and fnformatlon ia filed oharglng auoh riola-
 ti one.

           Trusting that the    for*gofne       answera your in-
 quiry, we relaaln
                                     Very    truly   youre




                               BJw/G2i..IA
                                              Ardell "illfans
                                                      hsel.atant